Citation Nr: 0432372	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  04-13 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the sacroiliac joints, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability evaluation for 
compensation, based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican




INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  This case was 
later transferred to the Newark, New Jersey RO, as the 
veteran moved to New Jersey.

On appeal, the representative in October 2004, raised a new 
claim to reopen the issue of entitlement to service 
connection for a lumbosacral disorder other than sacroilliac 
arthritis.  As this issue is not currently certified or 
developed for appellate review, it is referred to the RO for 
appropriate action. 

In October 2004, the representative presented a new claim of 
entitlement to service connection for a lumbosacral disorder 
other that arthritis of the sacroiliac joints.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran's arthritis of the sacroiliac joints is not 
manifested by ankylosis of the spine.

2.  The evidence of record does not show that the veteran's 
service-connected pes planus and sacroiliac arthritis alone 
preclude all substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
arthritis of the sacroiliac joints have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5293, 5294 (2003); 68 Fed.Reg. 51454-56 
(2003) (to be codified at 38 C.F.R. § 4.71a).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 
3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and any representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and any 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
veteran must also be informed that he must submit all 
pertinent evidence in his possession that has yet to be 
previously submitted.  38 U.S.C.A. §§ 5100, 5103(a), 
38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).
 
Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  The Court, however, "specifically 
recognize(d) that where, as here, that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with [38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)] because 
an initial AOJ adjudication had already occurred.'"  Id. at 
120.  Therefore, Pelegrini did not hold that VA must vitiate 
all AOJ decisions rendered prior to November 9, 2000 that 
were pending on that date in order to provide VCAA notice and 
adjudicate the claims anew.  

The Pelegrini Court did hold that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence he is expected to provide; and (4) 
request or tell the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 121.  

In the present case, a substantially complete application was 
received in December 2001.  The RO notified the veteran of 
the information and evidence needed to substantiate his claim 
in a March 2004 statement of the case.  A May 2004 letter 
informed the veteran of the provisions of the VCAA and the 
evidence required to substantiate his TDIU and increased 
rating claims.  The May 2004 letter also advised the veteran 
to submit all available evidence to VA.  The RO notified the 
veteran of the information and evidence that he was required 
to submit, including any evidence in his possession, and the 
evidence that the RO would try and obtain on his behalf.  The 
RO informed him that VA would make reasonable efforts to 
obtain the evidence he identified.

While VCAA notice was not given prior to the RO's initial 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  He has had an 
opportunity to identify and/or submit additional supporting 
evidence after receiving the original November 2002 RO rating 
decision, the March 2004 Statement of the Case, and the May 
2004 VCAA notice letter.  Therefore, notwithstanding 
chronological requirements of 38 U.S.C.A. §§ 5100, 5103; 38 
C.F.R. § 3.159 deciding this appeal now is not prejudicial 
error to him.

Pertinent statutes and regulations provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate his claims, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines that such an examination is necessary to 
decide the claim.  38 C.F.R. § 3.159(c).  

The RO has obtained the veteran's service and VA medical 
records.  The RO provided the veteran a VA examination.  The 
veteran has been accorded every opportunity to present 
evidence and argument.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  Hence, the Board 
concludes that all relevant data that can be obtained, has 
been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

Entitlement to an increased evaluation for arthritis of the 
sacroiliac joints

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  

When there is a question as to which of two evaluations 
should be assigned, the higher evaluation is assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation; otherwise, the lower evaluation is assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  

Disability of the sacroiliac joint is rated as a lumbosacral 
spine condition.  The criteria for rating disabilities of the 
spine, to include sacroiliac joint disability have changed 
during the course of this appeal.  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-03 69 Fed. Reg. 25179 (2004).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.   VAOPGCPREC 3-00 65 Fed. Reg. 
33422 (2000). 

A review of the evidence indicates that the veteran was 
granted service connection for a "strained back" in a 
rating decision of May 1948.  He was assigned a 
noncompensable evaluation.  In a rating decision of July 
1950, the RO granted a 20 percent evaluation, under 
diagnostic code 5002 for arthritis of the sacroiliac joints.  
In a rating decision of August 2001 the RO assigned a 40 
percent evaluation for arthritis of the sacroiliac joints 
under diagnostic code 5294.  

In November 2002, the RO specifically declined to reopen a 
claim of entitlement to service connection for lumbar 
discogenic disc disease at L5-S1 with limitation of motion 
and lumbar radiculopathy.  Previously, in a November 1970 
rating decision, service connection was denied for a 
herniated lumbar disc.  As such, residuals of these disorders 
are not service connected and they cannot be considered in 
any rating assigned.  

The report of a VA examination, conducted in March 2002, 
shows the veteran complaining of very severe back pain for 
the prior three or four years.  He was unable to stand 
without support and was in a wheelchair.  He was noted to 
have had right below the knee amputation and  left 
transmetatarsal amputation in 1993.  His activities and self 
care were very limited.  Examination showed positive straight 
leg raising at 90 degrees on the right.  Sensation to both 
thighs was grossly intact.  He was able to stand leaning on 
the table.  There was a decrease of the normal lordotic curve 
of his back.  He stood stooped over.  He had pain to 
palpation of the lumbosacral spine area.  He was unable to 
extend or laterally bend.  

The report of a VA examination, conducted in September 2002, 
shows ranges of motion of 70 degrees for forward bending, 0 
degrees of backward extension, 20 degrees of left lateral 
flexion, and 16 degrees of right lateral flexion.  The 
veteran complained of pain in the low back all the time.  It 
was noted that he had pain at the end of all motions.  Pain, 
fatigability, some weakness, and lack of endurance all worked 
together during repeated activities.  Motion was objectively 
judged to be painful.  He showed evidence of spasm and 
tenderness at L5-S1.  There was mild foot weakness, and knee 
jerks were diminished.  There was no motor or sensory 
deficit.  X-ray study showed mild degenerative changes in the 
sacroiliac joints bilaterally.

Prior to September 23, 2002,  the Rating Schedule provided a 
60 percent rating was assigned for a pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  As noted above, however, 
service connection is not in effect for either lumbar 
radiculopathy or residuals of a herniated lumbar disc, and 
hence, this Diagnostic Code, and any revision thereto, are 
not for application.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5294 (2003) a 
sacroiliac injury with weakness was rated on the basis of 
lumbosacral strain, diagnostic code 5295.  A 40 percent 
rating was the highest available evaluation under that 
Diagnostic Code, and that rating required a listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, a marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space or some 
of these symptoms with abnormal mobility on forced motion.  .

Prior to September 26, 2003, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003), a 100 percent evaluation was 
available for residuals of fractured vertebra, with cord 
involvement.  For residuals of a fractured vertebra without 
cord involvement, a 60 percent rating could be assigned.  Id.  
If the veteran showed a complete bony fixation (ankylosis) of 
the spine in favorable angle, a 60 percent rating was in 
order.  Ankylosis at an unfavorable angle warranted a 100 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2003).  Finally, if there was unfavorable lumbar ankylosis a 
50 percent rating was authorized under 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2003).

In evaluating disability under the old rating criteria, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 pertaining to 
functional factors, were applied.  When evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
the schedular criteria, consider granting a higher rating in 
cases in which the veteran experiences functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination (to include during flare-ups 
and/or with repeated use), and those factors are not 
contemplated in the relevant rating criteria.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

The new rating criteria are intended to take into account 
functional limitation due to pain and other factors.  68 Fed. 
Reg. 51,455.  The new rating criteria effective September 26, 
2003, provide for a rating sacroiliac injury and weakness 
under criteria contained in the General Rating Formula for 
Diseases and Injuries of the Spine.
 
The revised regulations provide a 100 percent evaluation for 
unfavorable ankylosis of the entire spine, and a 50 percent 
evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2003).  There are no other ratings available 
under these Codes in excess of the already assigned 40 
percent evaluation. 

There have been no reported findings that would meet the 
criteria for an evaluation in excess of 40 percent under 
either the old or the new rating criteria.  The medical 
evidence clearly shows that the veteran has chronic 
dysfunction, notably, however, the veteran is in receipt of 
the highest possible rating for a limitation of motion under 
the old rating criteria.  Absent evidence of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine, or 
unfavorable lumbar ankylosis an increased rating is not in 
order under old Diagnostic Code 5294 or under the new general 
rating formula for the spine.  There is no evidence that the 
grant of service connection includes residuals of a fractured 
vertebra, therefore an increased rating under Diagnostic Code 
5285 is not in order, and it bears emphasis again that 
residuals of a herniated nucleus pulposus, to include any 
lumbar radiculopathy or discogenic disease have been denied 
service connection.  

In sum, the only diagnostic codes pertaining to spinal 
disorders that provide schedular ratings higher than 40 
percent do not apply to the veteran's service-connected 
disorder because he does not have those conditions.  
Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating.  The 
regulations establish disability ratings that are intended to 
compensate a veteran for average impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. § 
1155.  The veteran has symptomatology indicative of 
functional loss and painful motion, however, the Board is 
constrained to abide by VA regulations.  The veteran does not 
meet these criteria, and there is no reasonable doubt on this 
matter that could be resolved in his favor.  The Board has 
considered all potentially applicable diagnostic codes, as 
discussed above.

The evidence does not demonstrate that the veteran's service-
connected disability produces such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The veteran retired due to 
physical disability in 1970, however, this cessation of 
employment has not been attributed to his service connected 
sacroiliac disability.  That disability has also not required 
any periods of hospitalization.  Thus, a referral of this 
case to the Director of the VA Compensation and Pension 
Service for consideration of the application of an 
extraschedular rating for service-connected sacroiliac joint 
arthritis, under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2003), is not warranted.

In view of the foregoing discussion, the veteran's appeal for 
a disability rating in excess of 40 percent for sacroiliac 
arthritis must be denied.  Because the evidence in this case 
is not approximately balanced with respect to the merits of 
the claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to TDIU

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2003).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent.  
38 C.F.R. § 4.16(a).  If a veteran is unemployable due solely 
to service-connected disabilities, but does not meet the 
schedular criteria of 38 C.F.R. § 4.16(a), the TDIU claim 
should be submitted to the Director, Compensation and Pension 
Service, for consideration of a TDIU on an extraschedular 
basis.  38 C.F.R. § 4.16(b).  Finally, the service-connected 
disabilities must be so severe as to produce unemployability, 
in and of themselves, without regard to unemployability 
attributable to age of the veteran or to other disabilities 
for which service connection has not been granted.  38 C.F.R. 
§ 3.341.  That is, a TDIU may not be assigned if 
unemployability is a product of advanced age, or of other 
nonservice-connected disabilities, rather than a result of 
functional impairment due solely to service- connected 
disabilities.  38 C.F.R. § 4.19.

Here, the veteran has one disability evaluated at 40 percent, 
arthritis of the sacroiliac joints, and another at 10 
percent, moderately severe bilateral pes planus, for a 
combined evaluation of 50 percent.  The combined evaluation 
does not meet the schedular criteria of 38 C.F.R. § 4.16(a).

TDIU may be assigned, on an extraschedular basis, by the 
Director of the VA Compensation and Pension Service if the 
veteran is precluded, solely by service- connected 
disabilities, from following a substantially gainful 
occupation. 38 C.F.R. § 4.16(b).  In this case, however, the 
veteran has multiple nonservice connected disabilities 
including a below the right knee amputation, a left 
transmetatarsal amputation, Parkinson's disease, peripheral 
vascular disease, glaucoma, chronic obstructive pulmonary 
disease, atrial fibrillation, and depression.  

He was employed as a longshoreman until 1970 when he retired 
due to physical disability.  Notably, there is no medical 
evidence of record suggesting that the veteran is precluded, 
solely by his service-connected disabilities, from following 
a substantially gainful occupation.  Thus, there are no 
grounds for referral of the case to the Director, VA 
Compensation and Pension Service, for consideration of a TDIU 
on an extraschedular basis, and a TDIU is not warranted. 


ORDER

Entitlement to an increased evaluation for arthritis of the 
sacroiliac joints is denied.

Entitlement to TDIU is denied


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2




